Exhibit 23.2 DeGolyer and MacNaughton 5001 Spring Valley Road Suite 800 East Dallas, Texas 75244 March 15, 2013 Abraxas Petroleum Corporation 18803 Meisner Drive San Antonio, Texas 78258 Ladies and Gentlemen: We consent to the use of the name DeGolyer and MacNaughton, to references to DeGolyer and MacNaughton, and to the inclusion of information taken from our “Appraisal Report as of December 31, 2012 on Certain Properties owned by Abraxas Petroleum Corporation,” “Appraisal Report as of December 31, 2011 on Certain Properties owned by Abraxas Petroleum Corporation,” “Appraisal Report as of December 31, 2010 on Certain Properties owned by Abraxas Petroleum Corporation,” “Appraisal Report as of December 31, 2011 on Certain Properties owned by Blue Eagle Energy, LLC” and “Appraisal Report as of December 31, 2010 on Certain Properties owned by Blue Eagle Energy, LLC” (our Reports) under the sections “Item 1-Business General”, “Item 2-Properties”, “Primary Operating Areas”, and “Reserves Information” in the Abraxas Petroleum Corporation Annual Report on Form 10–K for the year ended December 31, 2012.We also consent to the inclusion of our letter report dated February 26, 2013 in the Annual Report on Form 10-K of Abraxas Petroleum Corporation as Exhibit 99.1.We further consent to the incorporation by reference in the Registration Statements on Form S-3 (333-127480, 333-132971, 333-162537 and 333-163763) and Form S-8 (No. 333-17375, 333-17377, 033-81416, 333-55691, 333-74592, 333-74614, 333-135032,0333-153635, 333-162358 and 333-168022) of information from our Reports. Very truly yours, DeGOLYER and MacNAUGHTON Texas Registered Engineering Firm F-716
